          Case 3:20-cv-06382-VC Document 58 Filed 03/16/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  ATHENA STANFORD,                                  Case No. 20-cv-06382-VC
                 Plaintiff,
                                                    ORDER TO SHOW CAUSE AS TO
          v.                                        PLAINTIFF'S COUNSEL
  GENERAL INSURANCE COMPANY OF
  AMERICA, et al.,
                 Defendants.

       Counsel for the plaintiff is ordered to show cause why she should not be sanctioned under

the Court’s inherent authority for her repeated failure to comply with Court orders, including the

orders at Dkt. Nos. 24, 45, and 56. Counsel’s response is due by tomorrow, March 17.

       IT IS SO ORDERED.

Dated: March 16, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
